Title: To James Madison from Fulwar Skipwith, 30 November 1807
From: Skipwith, Fulwar
To: Madison, James



Duplicate
Sir,
Paris, Novr. 30th. 1807.

I think it my duty to inform you that a favorable Decree has been just obtained in the case of the American Ship Phœnix, Wm. Walner, Master, belonging to New York.  The Memorial here enclosed which has been filed in this case by my Lawyer at the Council of Prizes, will shew that the Decision abovementioned embraces a point of general interest to our Navigation, as the question was whether or not a Clearance for the West Indies, without any mention of a specified Port, or Island, was good clearance?  The Decree decided in the Affirmative.
I think it also my duty to acquaint you that the Marine Minister has lately sent to the Council of Prizes the Ships papers & proceedings in the Case of the Hero, Gardner, Master, of Nantucket, condemned at Santo Domingo on the 4th. of May last, & as no body appears to represent the owners, as Special Agent, I have considered it incumbent on me to enter a defense for them, & I cannot but hope that you will be induced to instruct the Minister of the United States here to reimburse me the consequent Judicial & Lawyer’s charges of 111 $ 12. cts.  I have the honor to be most respectfully, Sir, Your Mo. Obt. St.

Fulwar Skipwith

